Order filed February 28, 2019




                                        In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-19-00021-CR
                                    ___________

             MATTHEW JOHN ARMINDARIZ, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 358th District Court
                              Ector County, Texas
                        Trial Court Cause No. D-45,887


                                        ORDER
      Appellant’s court-appointed attorney of record, Lauren Gavin, has filed in this
court a motion to withdraw as counsel on appeal. See TEX. R. APP. P. 6.5. Gavin
states in her motion that she “accepted a position at the Ector County Attorney’s
office as a prosecutor for the State of Texas.” Gavin’s continued representation of
Appellant in this case would constitute a conflict of interest. The motion to withdraw
is granted, and the appeal is abated.
        The trial court is directed to appoint new counsel to represent Appellant on
appeal, and the trial court clerk is instructed to file in this court on or before March 8,
2019, a document evidencing such appointment. The appeal will be reinstated when
that document is filed in this court. The clerk’s record and the reporter’s record
remain due for filing on or before March 18, 2019.


                                                                   PER CURIAM


February 28, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2